PATTERSON, Chief Judge.
Mary Louise Calloway filed a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied Calloway relief because she was no longer in custody on these charges. We reverse the trial court because a defendant no longer needs to be in custody to meet the requirements of rule 3.850. See Wood v. State, 750 So.2d 592 (Fla.1999).
Accordingly, we reverse and remand for further proceedings. On remand, if the trial court should again summarily deny Calloway’s motion, it must attach those portions of the record that conclusively refute her claims. By this opinion, we make no comment as to whether Calloway is entitled to relief under rule 3.850.
Reversed and remanded for further proceedings.
PARKER and CASANUEVA, JJ., Concur.